Citation Nr: 0702492	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a lumbosacral strain, from May 31, 2000 to January 30, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, on and after January 30, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1996 to 
May 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  From May 31, 2000 to January 30, 2003, the veteran's 
lumbosacral strain was manifested by full or almost full 
lumbar spine flexion and right and left lateral bending.

2.  From January 30, 2003 to September 26, 2003, the 
veteran's lumbosacral strain was manifested by full lumbar 
spine flexion and right and left lateral bending.

3.  On and after September 26, 2003, the veteran's 
lumbosacral strain is manifested by full cervical spine 
flexion and thoracolumbar flexion to 72 degrees.


CONCLUSIONS OF LAW

1.  From May 31, 2000 to January 30, 2003, the criteria for 
an evaluation in excess of 10 percent for a lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2.  From January 30, 2003 to September 26, 2003, the criteria 
for an evaluation in excess of 20 percent for a lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 (2002).

3.  On and after September 26, 2003, the criteria for an 
evaluation in excess of 20 percent for a lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
increased evaluations for a lumbosacral strain, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a February 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and VA examination reports have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

During service, the veteran injured his back by lifting a 100 
pound piece of equipment.  Service connection was granted for 
a lumbosacral strain by a February 2001 rating decision, and 
a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective May 31, 2000.  In August 
2006, pursuant to a Board remand and subsequent VA 
examination, the RO assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective January 
30, 2003.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Evaluation from May 31, 2000 to January 30, 2003

A September 2000 VA spine examination was conducted.  The 
veteran complained of daily sharp back pain of 8.5 out of 10.  
The veteran denied leg or arm symptoms, weakness, and 
tingling.  The veteran stated the pain was sometimes in the 
neck, but was more often in the thoracic and lumbar spine.  
Precipitating factors were riding in a car or sitting for 
long periods of time or doing any strenuous activity.  The 
veteran was able to perform all of his activities of daily 
living, including dressing himself, feeding himself, and 
driving a car.  The veteran did not use assistive devices or 
braces.  Upon examination, the veteran ambulated with a 
steady gait and no limp.  There was mild tenderness to the 
lumbar paraspinals, but no atrophy of the paraspinal muscles 
or back spasm.  There was lumbar spine flexion to 90 degrees, 
extension to 30 degrees, bilateral rotation to 30 degrees, 
left lateral bending to 35 degrees, and right lateral bending 
to 20 degrees.  Cervical spine flexion was to 45 degrees, 
extension was to 55 degrees, lateral bending was to 40 
degrees, bilaterally, and rotation was to 70 degrees, 
bilaterally.  The lower and upper extremities were strong and 
equal bilaterally, with no decreased sensation.  X-rays of 
the cervical, thoracic, and lumbosacral spine were within 
normal limits.  The diagnosis was residual pain from back 
strain secondary to inservice accident.

A September 2001 VA medical record indicated a prior medical 
history of chronic low back pain.  The veteran reported 
headaches and chronic back pain from the neck to the low 
back.  Upon examination, there was thoracic and lumbar region 
paraspinal tenderness and spasms.  There was full flexion, 
lateral bending, and rotation, with discomfort.  There was 
discomfort with straight leg lifts, normal muscle tone, 5/5 
strength, intact hand sensation, normal gait, tandem walk, 
negative Romberg, no pronator drift, normal finger to nose, 
and no fasciculations, muscle wasting, or fibrillation.  X-
rays showed normal cervical, thoracic, and lumbar spine.  The 
assessment was back pain and questionable fibromyalgia.  

In a December 2001 VA medical record, the veteran reported a 
history of proximal limb weakness and back pain.  The veteran 
reported intermittent back pain, but was more frequent and 
severe over the last year, and propagated to the groin.  The 
veteran also reported deep muscle discomfort and overt pain 
of the neck, back, upper arms, and legs.  The veteran 
reported that he had become weak and had been out of work 
since August 2001.  The veteran denied muscle cramps, 
fluctuations of weakness during the day, numbness, visual 
symptoms, and joint pain.  The veteran stated that he 
occasionally had tingling sensation in the hands, but denied 
muscle tenderness on palpation.  Upon examination, there was 
normal motor tone, 5/5 strength of the upper and lower 
extremities, intact sensory, negative Romberg, 1+ deep tendon 
reflexes, normal coordination and gait, and no drift, focal 
atrophy, or fasciculations.  The assessment was chronic 
muscle pain of unclear etiology, question of myopathy.

In a January 2002 VA medical record, the veteran reported a 
history of migrating back spasms.  Upon examination, deep 
tendon reflexes were symmetric and muscle strength was 5/5.  
Nerve conduction and electromyography (EMG) studies were 
normal.  There was no evidence of radiculopathy or myopathy.  
A March 2002 VA record noted a history of low back pain and 
myofascial pain.  Upon examination, there was thoracic and 
lumbar region paraspinal tenderness and spasms and discomfort 
with straight leg lifts.  There was full lumbar spine 
flexion, lateral bending, and rotation, with discomfort.  
There was normal muscle tone, 5/5 strength, normal gait, 
tandem walk, negative Romberg, intact hand sensation, normal 
finger to nose, no pronator drift, and no fasciculations, 
muscle wasting, or fibrillation.  X-rays indicated normal 
cervical, thoracic, and lumbar spine.  The assessment was 
back pain and questionable fibromyalgia/myofascial syndrome.  

An April 2002 VA medical record indicated the veteran 
reported an occasional burning or muscle ache that presented 
if he moved the wrong way.  Upon examination, the veteran had 
5/5 muscle strength and normal gait.  January 2002 EMG 
results were normal and showed no evidence of radiculopathy 
or myopathy.  An October 2002 VA record indicated a history 
of low back pain and myofascial pain.  Upon examination, 
there was thoracic and lumbar region paraspinal tenderness 
and spasms and discomfort with straight leg lifts.  There was 
full flexion, lateral bending, and rotation, with discomfort.  
There was normal muscle tone, 5/5 strength, normal gait, 
tandem walk, negative Romberg, intact hand sensation, normal 
finger to nose, no pronator drift, and no fasciculations, 
muscle wasting, or fibrillation.  X-rays indicated normal 
cervical, thoracic, and lumbar spine.  The assessment was 
back pain and questionable fibromyalgia/myofascial syndrome.

Prior to September 26, 2003, the previous rating criteria for 
lumbosacral strain assigned a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The veteran 
reported back pain and spasms.  The objective medical 
evidence of record showed full or almost full forward flexion 
and right and left lateral bending.  X-rays of the lumbar 
spine were normal.  Accordingly, an evaluation in excess of 
10 percent is not warranted for lumbosacral strain, prior to 
January 30, 2003, under the provisions of Diagnostic Code 
5295.

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 10, 20, and 40 percent evaluations were 
assigned for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  The objective medical evidence of record showed 
lumbar spine forward flexion, extension, right and left 
lateral bending, and right and left rotation that was full or 
almost full.  Accordingly, an evaluation in excess of 10 
percent is not warranted prior to January 30, 2003, under the 
provisions of Diagnostic Code5292.

In addition, other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, 
intervertebral disc syndrome, or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).  

The Board has also considered throughout this period, 
38 C.F.R. §§ 4.40, 4.45 (2006), addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  See also Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  From May 31, 2000 to January 30, 2003, 
the veteran reported back pain and no use of assistive 
devices.  The objective medical evidence of record showed 
that the veteran could perform his activities of daily 
living, had a normal gait, no muscle atrophy, good strength, 
and back spasms.  The veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within the 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Evaluation on and after January 30, 2003

A March 2003 VA spine examination was conducted.  The veteran 
reported that back pain caused him to leave his prior jobs 
and that he was currently unemployed.  The veteran reported 
pain extending from the base of the skull to the buttocks, 
aggravated by bending and lifting and occasionally radiating 
to his heels.  The veteran denied bowel problems, but 
admitted some frequency and incontinence of urination.  Upon 
examination of the cervical spine, there was no point 
tenderness or spasm.  Flexion was to 45 degrees, extension 
was to 20 degrees, lateral bending was to 45 degrees, 
bilaterally, and rotation was to 60 degrees, bilaterally.  
Neurological examination of the upper extremities showed deep 
tendon reflexes were hypoactive overall and a strong grip.  
Upon examination of the thoracolumbar spine, there was no 
point tenderness or spasm.  There was forward flexion to 90 
degrees, extension to 15 degrees, and lateral bending to 30 
degrees.  Neurological examination showed normal heel and toe 
gait, negative straight leg raise, and hypoactive overall 
deep tendon reflexes.  The impression was fibromyalgia of the 
cervical, thoracic, and lumbar spine.  The examiner noted 
multiple subjective complaints without supporting objective 
x-ray or physical findings.  

In a September 2003 VA medical record the veteran reported 
constant and sharp low back pain.  The assessment was chronic 
low back pain without history of trauma.  Later that day, the 
veteran was examined again.  The veteran reported increased 
back pain in the mid-thoracic area to lower lumbar area 
bilaterally that did not radiate.  Upon examination, the 
veteran ambulated slowly and bent forward.  There was diffuse 
tenderness, but no point tenderness, of the mid-thoracic to 
lower lumbar spine.  The impression was exacerbation of 
chronic back pain.  Another September 2003 VA record noted a 
medical history of chronic low back pain and myofascial pain.  
The veteran reported chronic back pain from neck to lower 
back.  Upon examination, there was thoracic and lumbar region 
paraspinal tenderness and spasms.  There was full flexion, 
lateral bending, and rotation, with discomfort.  There was 
discomfort with straight leg lifts, normal muscle tone, 5/5 
strength, intact hand sensation, normal gait, tandem walk, 
negative Romberg, no pronator drift, normal finger to nose, 
and no fasciculations, muscle wasting or fibrillation.  X-
rays showed normal cervical, thoracic, and lumbar spine.  

In a July 2004 VA medical record, the veteran reported 
chronic neck and back pain that had increased over the last 1 
or 2 weeks.  He reported no weakness or bowel or bladder 
symptoms.  Upon examination, there was "decreased" neck 
range of motion due to pain and paraspinal tenderness from 
the neck to the lower back.  The assessment was chronic neck 
and back pain.  In July 2004, the veteran reported he was 
employed in a machine shop as a maintenance person.  An 
August 2004 VA record noted a prior history of chronic low 
back pain and myofascial pain.  The veteran reported working 
for a security company.  Upon examination, there were no 
focal findings.  X-rays showed normal cervical, thoracic, and 
lumbar spine.  The assessment was back pain and questionable 
fibromyalgia and myofacial syndrome.  In a June 2005 VA 
record, the veteran reported back pain.  The veteran reported 
that he currently worked in maintenance.  The veteran had 
been in a car accident four weeks prior, but stated that the 
accident pain had resolved, and he now had pain all over his 
body for the last three weeks.  There was no bowel or bladder 
incontinence.  Upon examination, there was no scoliosis, 
there was pain to palpation diffusely over the soft tissue, 
and the veteran was able to bend down and touch his knee.  
The assessment was muscular pain.

A March 2006 VA spine examination was conducted.  The veteran 
reported that within one month of his inservice injury, there 
was numbness and tingling of the hands, lower legs, and feet.  
The veteran reported intermittent low back pain, with flare-
ups upon lifting or bending.  The veteran stated he was 
unable to push a lawnmower and could not engage in sports.  
The veteran reported radiating pain down his legs, severe 
mid-thoracic burning pain, a low back aching sensation, back 
weakness, and leg numbness.  The veteran reported that he 
used a low back brace as needed.  The veteran also noted that 
he was "somewhat" unsteady, but has never had a fall.  The 
veteran rated his back pain as 6 on a scale of 1 to 10, with 
flare-ups of 10 on a scale of 1 to 10.  Flare-ups were caused 
by maintenance work, pushing and pulling, and going bowling, 
and lasted about three days.  The veteran reported additional 
limitation of motion and functional impairment during a 
flare-up.  The veteran could do the activities of daily 
living such as eating, grooming, bathing, and toileting, but 
could not participate in recreational activities, and could 
only drive for short intervals.  The veteran denied bowel or 
bladder complaints, but noted some moderate erectile 
dysfunction, although he could still perform sexually.  The 
veteran had not had an incapacitating episode the last year.  

Upon examination, there was a comfortable but slightly broad-
based gait without apparent pain.  There was erect posture, 
level pelvis, no scoliosis, and a slight decrease in the 
normal lordotic curve of the lumbar spine.  There was 
tenderness upon palpation of the thoracolumbar spine 
approximately T4 to the sacrum.  The paravertebral muscles in 
the thoracic area were moderately tender with one plus spasm 
and more acutely tender in the lumbar area with one plus 
palpable spasm.  There was positive straight leg raise at 61 
degrees on the right and 50 degrees on the left, both with 
low back pain.  There was thoracolumbar spine forward flexion 
to 72 degrees, extension to 22 degrees, left lateral bending 
to 35 degrees, right lateral bending to 28 degrees, left 
rotation to 47 degrees, and right rotation to 30 degrees.  
The veteran winced with pain at the extremes of all motions.  
Repetitive flexion and extension of the thoracolumbar spine 
caused weakness and fatigue, but not incoordination.  After 
repetitive bending, flexion was to 60 degrees, rather than 72 
degrees.  Cervical spine range of motion was full, but 
flexion caused a pulling sensation in the mid-thoracic back.  
Neurological examination of the thoracolumbar spine showed 
deep tendon reflexes were absent at the knees, 1/5 and equal 
at the ankles, and 1-2/5 at the upper extremities.  There was 
a slight decrease in the sensation of the right lateral foot.  
Babinski's test was neutral.  The diagnosis was chronic 
thoracolumbar back strain.  The only indication of 
degenerative disk disease was slight diminution of sensation 
of the right lateral foot, which tended to indicate L5-S1 
radiculopathy.  The sensory examination was otherwise normal.  
The examiner opined that the veteran's age mitigated against 
a diagnosis of degenerative arthritis of the thoracolumbar 
spine and that fibromyalgia seemed less likely.  The examiner 
also stated that the veteran's back problem was severe, but 
was due to back strain, not intervertebral disk disease.  The 
examiner noted the veteran experienced functional impairments 
of weakness, excess fatigability, and pain due to repetition 
and flare-ups, without muscle atrophy.  The examiner 
requested an MRI and EMG, but the veteran did not appear for 
those tests.

A March 2006 VA neurological examination was conducted.  The 
veteran reported headaches that began in the year 2000, that 
were now sporadic occurring three times per week, throbbing, 
bilateral, and not associated with nausea and vomiting.  The 
veteran stated there was relief upon massaging the occipital 
area of his skull and upper neck muscles.  The headaches 
lasted from two hours up to one day and the intensity was 
9/10.  The veteran reported missing work three times in the 
last six months due to the headaches.  The veteran also 
reported paresthesias of his feet and anterior lower legs, 
rated as 8/10.  Flare-ups occurred daily and sometimes 
awakened the veteran at night.  The back pain prevented the 
veteran from doing heavy physical work.  The flare-ups were 
relieved in part by getting off his feet.  The veteran also 
reported hand numbness and tingling, making it difficult to 
pick up a gas can to put gasoline in his lawnmower and to 
flex and extend his fingers.  Sitting for long periods of 
time precipitated lower extremity tingling and numbness.  The 
veteran was able to do his current job as a maintenance 
person because it was primarily supervisory work, but there 
was easy fatigability of his hands and feet. 

Upon examination, the veteran appeared to be in pain, 
although the gait was not antalgic and was only slightly 
broad-based.  Deep tendon reflexes were absent at the knees, 
1/5 and equal at the ankles, and 1/5 and equal at the upper 
extremities.  There was a moderate sensory loss to light 
touch of the 5th and 4th fingers, bilaterally, corresponding 
to the ulnar nerve distribution.  There was negative Romberg 
sign, negative finger to nose test, some tenderness at the 
attachment of the paravertebral cervical muscles to the 
occiput, and neutral Babinski sign.  The diagnoses included 
paresthesias of the lower legs and feet, diagnosis 
undetermined and headaches, muscle contracted, moderate to 
severe.  The examiner opined that the paresthesias of the 
lower extremities and feet "could" be neurological 
manifestations of the back injury, but it was not possible to 
state without speculation.  The examiner stated that an EMG 
was scheduled to clarify the issues, but the veteran did not 
show up for the EMG.  

In a May 2006 VA medical record, the veteran reported a knot 
in the right side of his neck for about 1 week.  The veteran 
reported headaches, tight neck, and neck painful to the 
touch.  

Prior to September 26, 2003, the rating criteria for a 
lumbosacral strain assigned a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The evidence of record prior to September 26, 2003, indicates 
full lumbar spine flexion and lateral bending and normal x-
rays.  Accordingly, an evaluation in excess of 20 percent is 
not warranted prior to September 26, 2003.

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v 
Derwinski, 1 Vet. App. 589 (1991).  For limitation of lumbar 
spine motion, 20 and 40 percent evaluations were assigned for 
moderate and severe limitation of motion, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Here, the 
evidence of record showed full lumbar spine flexion and 
lateral bending.  Although extension was to 15 degrees out of 
30 degrees, when coupled with full flexion and lateral 
bending, the findings reflect moderate, and not severe, 
limitation of lumbar spine limitation.  

Moreover, other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal spine motion, 
intervertebral disc syndrome, or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).  
Accordingly, an evaluation in excess of 20 percent is not 
warranted.  

On and after September 26, 2003, the revised rating criteria 
for lumbosacral strain assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; and a 
20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Also under 
the revised rating criteria for spine disabilities, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

The objective medical evidence of record after September 26, 
2003 indicates full cervical spine flexion and thoracolumbar 
flexion to 72 degrees.  Accordingly, an evaluation in excess 
of 20 percent is not warranted after September 26, 2003.

Additionally, an evaluation in excess of 20 percent for 
intervertebral disc syndrome is not warranted because the 
evidence of record did not demonstrate intervertebral disc 
syndrome or incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006); see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  The veteran reported various neurological 
symptoms, including pain that occasionally radiated to his 
heels, pain that radiated into his legs, and paresthesias of 
his feet and legs.  But January 2002 EMG and nerve conduction 
studies were normal and the veteran consistently denied any 
bowel or bladder problems.  A March 2006 VA examiner stated 
that any linkage from reported neurological symptoms to the 
lumbosacral strain would be pure speculation.  Moreover, the 
veteran failed to appear for a VA EMG study the examiner 
requested to clarify that issue.  See 38 C.F.R. § 3.655(b) 
(2006) (noting that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, without good cause, the claim will be denied).  
Accordingly, the veteran is not entitled to a separate 10 
percent evaluation for neurological symptoms of a lumbosacral 
strain.

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  But as noted 
above, x-ray findings for the cervical, thoracic, and lumbar 
spine were normal.  In March 2006, a VA examiner indicated 
the veteran's age mitigated a diagnosis of degenerative joint 
disease.  Accordingly, an evaluation in excess of 20 percent 
is not warranted under the diagnostic codes for arthritis.

On and after January 30, 2003, the veteran reported back pain 
and spasm.  The veteran reported that flare-ups caused 
additional limitation of motion and functional impairment.  
The objective medical evidence of record found good strength, 
a broad-based gait, and that the veteran reported he could 
perform his activities of daily living with only occasional 
use of a back brace.  In March 2006, a VA examiner found that 
repetitive flexion and extension caused weakness and fatigue, 
but not incoordination.  In addition, repetitive motion 
reduced flexion to 60 degrees.  But flexion to 60 degrees is 
encompassed within a 20 percent evaluation for lumbosacral 
strain.  The veteran is not entitled to an increased 
evaluation because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
lumbosacral strain presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbosacral strain interfered markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
marked interference with employment has not been shown.  
Moreover, the evidence of record does not show any 
hospitalization for the lumbosacral strain.  In the absence 
of any additional factors, the RO's failure to consider 
referral of this issue for consideration of an extraschedular 
rating or failure to document its consideration did not 
prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

From May 30, 2000 to January 30, 2003, an increased 
evaluation for lumbosacral strain is denied.

On and after January 30, 2003, but prior to September 26, 
2003, an increased evaluation for a lumbosacral strain is 
denied.

On and after September 26, 2003, an increased evaluation for 
a lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


